Citation Nr: 1713851	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to his left knee disability.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which, in pertinent part, denied reopening the claims of service connection for a lower back and bilateral knee disability.  

The Veteran and witness testified at a Board hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in May 2015, at which time claims of service connection for bilateral knee and lower back disabilities were reopened and remanded for additional evidentiary development, including obtaining the Veteran's service personnel records. 

In a Board decision dated in March 2016, the claims of entitlement to service connection for bilateral knee and lower back disabilities were denied.  The Veteran appealed and in December 2016 the parties agreed to a Joint Motion for Partial Remand (JMR) that vacated and remanded, in part, the Board's decision which denied entitlement to service connection for a lower back disability, left knee disability, and right knee disability.  Court of Appeals for Veterans Claims (CAVC) granted the joint motion in a December 2016 Order.

It is further noted that, when last before the Board, the issues of service connection for a psychiatric disability and for residuals of a right wrist fracture were remanded for examinations.  Such examinations were conducted in May 2016 but to date a supplemental statement of the case has not since been issued.  Accordingly, it appears that development remains pending and, as a result, such issues are not yet ready for appellate consideration and will not be the subject of the present decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar Spine Disability

The Veteran states that he has had longstanding issues with his lower back that began in service while he was deadlifting 300 pounds of weight.  See 12/02/2014, Virtual VA Documents, Hearing Transcript, p. 18.  The Veteran ultimately underwent a laminectomy and discectomy at the L4-5 level.  

Pursuant to the JMR, both parties agreed that the Board erred in denying service connection for the Veteran's lower back disability based solely on the February 2008 VA examiner's opinion.  Specifically, the VA examiner opined that the Veteran's current back disability was not related to his back disability and treatment received in the military.  The VA examiner reasoned that the Veteran only had one instance of treatment for low back pain during his entire military career and changes revealed on x-rays of the lumbar spine revealed normal wear and tear consistent with the Veteran's lifestyle and age.  

While relying on the examiner's opinion, the Board failed to discuss or account for a VA neurosurgeon's statement in January 2013, which indicated the Veteran was hurt on a ship when he was weight lifting and there is no question that this started the problem when he was on active duty.  See 02/25/2014, VBMS, Medical Records: Medical Treatment Record- Government Facility, p. 1.  

Furthermore, the Veteran has indicated that he is receiving disability benefits from the Social Security Administration (SSA) and was placed out of work for knee and back problems in 2005.  See 02/25/2014, VBMS, Correspondence; 05/31/2016, VBMS, C&P Exam, p. 2.  The records from the SSA have not been associated with the claims file.  

Given that the treatment records for lower back pain, which are associated with the claims file, date back only to 2007, the Board finds that it is necessary to obtain the additional records from SSA and to obtain another VA examination and medical opinion , which considers the expanded record, to include the January 2013 favorable opinion from the VA neurosurgeon. 

Bilateral Knee Disability 

The Veteran asserts that he had a pre-existing left knee disability that was aggravated beyond normal limits by his military service.  See 12/02/2014, Virtual VA Documents, Hearing Transcript, pp. 24-27.  He further states that his right knee disability is secondary to his left knee disability.  Id. at 30.  The Veteran has been diagnosed with patellofemoral joint syndrome of the left knee, bilateral knee degenerative changes, most pronounced in the patellofemoral compartment of the left, and has underwent arthroscopy on both knees.  See 02/25/2014, VBMS, Medical Records: Medical Treatment Record- Government Facility, p. 5; 04/15/2008, VBMS, C&P Exam, p. 7.  

Pursuant to the JMR, both parties agreed that the Board erred in denying service connection for the Veteran's left knee disability based on the February 2008 VA examiner's opinion.  Specifically, the examiner opined that the Veteran's current knee condition was not caused by or a result of the knee condition incurred during military service.  However, the examiner also concluded that the Veteran had patellofemoral joint syndrome, which is the same condition for which he was seen in the service.  The examiner reasoned that although it was the same diagnosis that he received in service, there was no evidence to support that the disability was either caused or aggravated by his military duty and was a recurring condition present because of strain on the left knee.  However, the examiner failed to discuss whether the Veteran's left knee disability had its onset during service even if not caused by a traumatic injury in service.  

The Board notes the references of record to a preexisting left knee disorder.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §  1111.  In this case, the enlistment examination shows no defect related to the left knee, and as such the Veteran is deemed sound on entry to service.  Moreover, the file does not contain clear and unmistakable evidence of chronic disability prior to service.  Accordingly, the presumption is not rebutted here.  Rather, the appropriate inquiry is whether the claimed left knee disorder was incurred in, rather than aggravated by, active service.  

Regarding the right knee, the Veteran asserts that such disorder has resulted from the altered gait caused by his left knee problems.  See 12/02/2014, Virtual VA Documents, Hearing Transcript, pp. 30-31.  

As discussed above, the Veteran has stated that he is receiving benefits from the SSA.  However, these records are not associated with the claims file and the RO must obtain on remand.  See 02/25/2014, VBMS, Correspondence.  

In light of the above, the Board finds that a new VA examination is warranted in order to determine the etiology of the Veteran's knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of all documents, decisions, and/or evidentiary material pertaining to the Veteran's SSA disability benefits.  Any negative response(s) should be documented and associated with the Veteran's claims file.  

2.  After completing the above, schedule the Veteran for a VA examination by an orthopedist to determine the etiology of his lumbar spine disability and bilateral knee disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all lumbar spine, left knee, and right knee disabilities found on examination and identified during the pendency of the claim.  The examiner should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that any current lumbar spine disability was incurred in or the result of active military service?

b.  Is it at least as likely as not that the Veteran's left knee disability was incurred in or the result of active military service?  

c.  If development in (b) establishes service connection for a left knee disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right knee disability is caused by his left knee disability?  If not, is it at least as likely as not (probability of at least 50 percent) that the current right knee disability has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected left knee disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's right knee disability prior to aggravation?

d.  If the Veteran's right knee disability is not caused or aggravated by the Veteran's left knee disability, then is it at least as likely as not (probability of at least 50 percent) that the right knee disability is otherwise related to the Veteran's period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of back and knee complaints as reflected in his service treatment records.  With regard to the lower back disability, the examiner must discuss the January 2013 VA neurosurgeon statement as reflected in 02/25/2014, VBMS, Medical Records: Medical Treatment Record- Government Facility, p. 1.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




